In the

       United States Court of Appeals
                     For the Seventh Circuit
                         ____________________

No. 17-1940
LAFAYETTE LINEAR,
                                                      Plaintiff-Appellant,

                                      v.

VILLAGE OF UNIVERSITY                PARK,     ILLINOIS,    and        VIVIAN
COVINGTON, MAYOR,
                                                   Defendants-Appellees.
                         ____________________

            Appeal from the United States District Court for the
              Northern District of Illinois, Eastern Division.
             No. 15 C 7653 — Harry D. Leinenweber, Judge.
                         ____________________

       ARGUED FEBRUARY 14, 2018 — DECIDED APRIL 17, 2018
                   ____________________

   Before EASTERBROOK and ROVNER, Circuit Judges, and
GRIESBACH, District Judge.*
    EASTERBROOK, Circuit Judge. University Park hired Lafa-
yeZe Linear as its Village Manager under a four-year con-
tract that ran through May 2015, concurrent with the term of


   *   Of the Eastern District of Wisconsin, sitting by designation.
2                                                  No. 17-1940

the Village’s Mayor. In October 2014 the Village extended
Linear’s contract for a year. But by spring 2015 relations be-
tween Linear and the Village’s elected oﬃcials had soured.
In April 2015 Mayor Covington was reelected, and her new
term began in May. That month the Board of Trustees decid-
ed that Linear would no longer be Village Manager. His con-
tract provides for six months’ severance pay if the Board dis-
charges him for any reason except criminality. But the Vil-
lage has taken the position that the contract’s extension was
forbidden by Illinois law and that it owes Linear nothing,
because his only valid term expired in May 2015.
    Linear contends in this federal suit under 42 U.S.C. §1983
that the Board violated the Due Process Clause of the Four-
teenth Amendment by not giving him a hearing before his
discharge. The Village replies that he has not been dis-
charged; it just declined to renew his contract—and Linear
does not contend that he had a legitimate claim of entitle-
ment to a renewal. Compare Board of Regents v. Roth, 408 U.S.
564 (1972), with Perry v. Sindermann, 408 U.S. 593 (1972). The
district court decided that, as a maZer of Illinois law, the ex-
tension past May 2015 was invalid. The judge understood 65
ILCS 5/3.1-30-5 and 5/8-1-7 to prohibit any contract for a vil-
lage manager from lasting beyond the end of a mayor’s term
of oﬃce. As a result, the district court held, the Village did
not deprive Linear of a property interest, and without a
property interest he had no federal right to a hearing.
    The parties’ briefs debate the meaning of these two state
statutes and whether other statutes (such as those giving the
Village home-rule powers) create exceptions to them. But if
the core dispute concerns state law, why is this case in feder-
al court? Linear and the Village are citizens of Illinois; the
No. 17-1940                                                 3

absence of diversity means that only a claim arising under
federal law allows adjudication. Linear has of course asserted
a federal theory: that the Due Process Clause entitles him to
a hearing. But that seems to be a makeweight, a way of
geZing a state-law dispute resolved by a federal judge.
    Sometimes a statute or established practice creates a le-
gitimate claim of entitlement to keep one’s job, which
amounts to a property interest that under Roth and its suc-
cessors requires a hearing before the employee can be ﬁred.
But Linear has never had a legitimate claim of entitlement to
remain as Village Manager. His contract allowed the Village
to ﬁre him without cause. His entitlement was not to stay in
a policy-making job—no unit of government can contract
away its right to have the voters and their elected represent-
atives set public policy—but to receive the contracted-for
severance pay. So Linear could not have a federal right to a
hearing before someone else took his job; he has at most a
right to a hearing to determine whether he gets six months’
severance pay. And that’s a question of Illinois law only.
    A contractual right to severance pay is a form of property
interest, but this does not imply that a hearing must precede
the municipality’s decision to have a new Village Manager.
Severance pay cannot be transmuted to a sinecure, and elect-
ed oﬃcials’ ability to replace high oﬃcials frustrated, by the
fact that pre-termination hearings take time. If Congress
promised Cabinet oﬃcers six months’ pay if ﬁred by the
President without cause, that would not entitle the oﬃcer to
keep the job while disputes about “cause” were resolved. Cf.
Myers v. United States, 272 U.S. 52 (1926).
   Many years ago we held that, for someone who relies on
a property interest created by a contract with a public body,
4                                                   No. 17-1940

the process due when the government arguably has broken
its promise is the opportunity to seek damages from a state
court. Mid-American Waste Systems, Inc. v. Gary, 49 F.3d 286
(7th Cir. 1995). That conclusion has been repeated many
times since. See, e.g., Kay v. Board of Education, 547 F.3d 736
(7th Cir. 2008); Blackout Sealcoating, Inc. v. Peterson, 733 F.3d
688 (7th Cir. 2013). Linear has not contended that he would
be unable to obtain a hearing from a state court, which could
award severance pay or another appropriate remedy. As
long as the state courts are open, they provide the right fo-
rum for the parties’ dispute about whether the extension
past May 2015 was valid.
    Linear resists this conclusion by contending that both his
contract and an ordinance entitle him to a hearing before his
removal, despite the Village’s entitlement to ﬁre him for any
reason (that is, without cause). The problem with that argu-
ment is that procedural rights based on a contract or an or-
dinance have nothing to do with the Due Process Clause,
which protects substantive interests—rights in life, liberty, or
property—rather than state-created procedures. The Su-
preme Court made that clear in Olim v. Wakinekona, 461 U.S.
238, 250 (1983), and HewiK v. Helms, 459 U.S. 460, 471 (1983),
which rejected the kind of argument that Linear makes: that
procedures required by state law create property interests
and hence lead to a federal requirement that the state proce-
dures be used. State-law rights can’t be bootstrapped into
federal rights so easily. Countless times the Justices have re-
jected contentions that the federal Constitution requires
states to follow their own law. See, e.g., Snowden v. Hughes,
321 U.S. 1, 11–13 (1944) (an argument that a failure to follow
procedures established by state law thereby violates the
Constitution is so insubstantial that it does not establish fed-
No. 17-1940                                                      5

eral jurisdiction); Beck v. Washington, 369 U.S. 541, 554–55
(1962); Rivera v. Illinois, 556 U.S. 148, 158 (2009); Swarthout v.
Cooke, 562 U.S. 216, 220–22 (2011). We regularly disparage
arguments of the sort that Linear advances. See, e.g., Babchuk
v. Indiana University Health, Inc., 809 F.3d 966, 970 (7th Cir.
2016); Sung Park v. Indiana University School of Dentistry, 692
F.3d 828, 832 (7th Cir. 2012); Weinstein v. University of Illinois,
811 F.2d 1091, 1097–98 (7th Cir. 1987). The state-procedure-
requires-federal-procedure theme fares no beZer today.
    In another decision released today, we conclude that a
diﬀerent public employee asserting a right to a hearing be-
fore discharge is entitled to litigate in federal court. Breuder
v. Board of Trustees, No. 17-1577 (7th Cir. Apr. 17, 2018). The
reasons for the disparate outcomes bear emphasis.
    First, Breuder had a contractual right to keep his job un-
less he commiZed misconduct; Linear lacks such a right, so
that a hearing was not required to protect an entitlement to
the job (as opposed to an entitlement to receive damages).
Second, accusations of misconduct accompanied Breuder’s
termination, creating a federal right to a name-clearing hear-
ing independent of any contractual rights under state law.
See Codd v. Velger, 429 U.S. 624 (1977). Third, the right to a
hearing for Breuder rested on federal law, while Linear lo-
cates that right in the contract and state law, subjects on
which only a state court can be authoritative.
    Linear’s complaint presents claims under state as well as
federal law. For the reasons we have explained, the federal
claim rests on a mistaken appreciation of the role the Consti-
tution plays in enforcing state-law rights. The district court
relinquished supplemental jurisdiction of Linear’s state-law
claims. The state judiciary is free to address those claims
6                                                No. 17-1940

from scratch; the district judge’s conclusions about the
eﬀects of 65 ILCS 5/3.1-30-5 and 5/8-1-7 lack both preclusive
and precedential eﬀect.
                                                   AFFIRMED